Citation Nr: 0327637	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the February 1996 denial of service connection 
for post-traumatic stress disorder (PTSD), based on a finding 
that no new and material evidence had been submitted was the 
result of clear and unmistakable error.  

2.  Entitlement to an effective date earlier than June 21, 
1999, for the award of service connection for PTSD.  

3.  Entitlement to an initial rating higher than 30 percent 
for service-connected PTSD.  

4.  Entitlement to an increased rating for a left knee 
disability.  

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

6.  Entitlement to an effective date earlier than June 10, 
1999 for the award of a 10 percent rating for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating, the RO found no 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for PTSD; a 
noncompensable rating was confirmed and continued for hearing 
loss, bilateral perforated tympanic membranes and tinnitus.  
In addition, a 10 percent rating was continued for 
postoperative residuals of a left knee disability.  

In February 1996, the veteran expressed disagreement with the 
denial of service connection for PTSD and the ratings for 
hearing loss, a perforated tympanic membrane, tinnitus, and a 
left knee condition.  A statement of the case was issued in 
March 1996.  The veteran did not perfect an appeal with 
respect to the issues of increased ratings for hearing loss, 
a perforated tympanic membrane or tinnitus.  The veteran 
requested a hearing with respect to his appeals in January 
1997.  At that time, only PTSD and the left knee disability 
had been perfected.  He was informed in March 1997 that his 
appeal had expired.  The Board notes that the veteran was not 
afforded his appellate rights in connection with the notice.  
However, previously, in February 1996, he had been afforded 
appellate rights with respect the issues treated in that 
rating decision, and, as noted above, had successfully 
perfected his appeals with respect to other issues arising 
from that rating.  

With respect to the left knee disability, the Board notes 
that in an April 1996 rating decision, the RO granted an 
increased rating from 10 to 20 percent for the service-
connected left knee disability effective November 1995.  The 
veteran in a June 1996 statement requested a higher rating 
for the left knee.  However, the rating of 20 percent was 
confirmed and continued in the November 1996 rating decision.  

The veteran in July 1996 raised the issue of clear and 
unmistakable error in the denial of service connection for 
PTSD.  

In a December 1999 rating decision, the RO granted a 10 
percent rating for tinnitus, effective June 10, 1999, based 
on revised rating criteria effective that date.  By the same 
rating decision, service connection was granted for PTSD and 
a 30 percent rating was assigned effective August 17, 1999.  
In January 2000, the veteran expressed disagreement with the 
30 percent rating for PTSD and the effective date for the 
award of service connection for PTSD.  In particular, the 
veteran stated that he originally filed a claim for benefits 
in November 1995.  

In a March 2000 rating decision, the RO granted an effective 
date for service connection for PTSD from June 21, 1999.  In 
addition, the RO found that the 1996 denial of service 
connection for PTSD was not based on clear and unmistakable 
error.  The veteran expressed his continued disagreement with 
the effective date of the grant of service connection and the 
30 percent disability rating assigned for that condition in a 
March 2000 VA Form 9.  

In a May 2000 rating decision, service connection for hearing 
loss in the right ear was denied.  In June of that year, the 
veteran raised claims for service connection for a right knee 
and a back disability that he claimed were secondary to the 
service-connected left knee disability.  In a July 2000 
statement the veteran expressed continued disagreement with 
the effective date of the award of service connection for 
PTSD and continued to claim clear and unmistakable error in 
the April 1996 rating decision that denied service connection 
for PTSD.  

The RO issued a statement of the case in April 2001 that 
reflects the issues of an effective date earlier than June 
10, 1999 for compensation for tinnitus, and whether the 
veteran perfected a timely appeal of the claims for increased 
rating for bilateral perforated eardrums and for a left knee 
condition.  However, the Board notes that no rating decision 
has been issued with respect to timeliness of the appeal.  In 
an April 2001 VA Form 9, the veteran stated that he wanted to 
appeal all of he issues listed on the statement of the case 
and any supplemental statement of the case and the issues 
addressed in the VA Form 1-646, dated April 12, 2000.  These 
issues include the following:

(1) Entitlement to an effective date earlier than June 21, 
1999 for the grant of service connection for PTSD; (2) 
evaluation of PTSD, currently evaluated as 30 percent 
disabling; (3) evaluation of hearing loss of the left ear; 
(4) evaluation of bilateral perforated tympanic membranes; 
(5) and (6) effective dates earlier than June 10, 1999 for 
the award of 10 percent for tinnitus and for evaluation of 
post operative meniscectomy left knee.  The veteran is 
advised that an appeal has not been perfected with respect to 
the issue of entitlement to a higher rating for perforated 
tympanic membranes.   

In June 2001, the veteran raised the claim of entitlement to 
service connection for diabetes as a result of Agent Orange 
exposure.  In an August 2001 rating decision, the RO 
established service connection for diabetes mellitus due to 
Agent Orange exposure and granted a separate 10 percent 
rating for degenerative joint disease of the left knee.  In 
addition, the RO determined that new and material evidence 
had not been received to reopen the claim for secondary 
service connection for a right knee disability.  Moreover, 
service connection for a low back disability was denied.  

In a January 2002 rating decision, the RO granted entitlement 
to service connection for bilateral hearing loss, effective 
December 8, 1982.  A noncompensable rating was assigned.  The 
Board notes that the veteran previously had been granted 
service connection for only the left ear.  The veteran was 
afforded notice of that decision in a letter dated in January 
2002, and a supplemental statement of the case was issued in 
February 2002.  In March 2002, the veteran expressed a desire 
to perfect his appeal with respect to the February 2002 
"rating decision," presumably meaning supplemental 
statement of the case.  All issues listed thereon had been 
perfected except evaluation for bilateral hearing loss.  

In view of the procedural history set forth above, the Board 
construes the issues on appeal to be limited to those issues 
set forth on the title page of the decision.  The Board 
advises that the issue of entitlement to a higher initial 
rating for PTSD is the topic of the remand following this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for PTSD was previously 
denied in an unappealed rating decision, dated in May 1983; 
the agency of original jurisdiction notified the veteran of 
the denial of benefits by a June 1983 letter.  

3.  The veteran attempted to reopen his claim for service 
connection for PTSD in November 1995.  

4.  The RO found that no new and material evidence had been 
received to reopen the claim for service connection for PTSD 
in its February 1996 rating decision.  

5.  The basis of the veteran's challenge of the February 1996 
rating decision is that the RO did not fulfill its duty to 
assist him and that the RO did not weigh the evidence 
correctly.  

6.  The veteran has osteoarthritis of the left knee 
established by X-ray examination in January 1996; this 
condition is manifested by flexion limited to 120, with pain 
and crepitus, and there is no current evidence of recurrent 
subluxation or lateral instability.  

7.  The veteran's bilateral hearing loss is currently 
characterized by the following: 1.) puretone thresholds of 
35, 40, 25 and 45 decibels in the right ear at 1000, 2000, 
3000 and 4000 hertz; 2.) puretone thresholds of 55, 40, 35 
and 40 decibels at the same tested frequencies in the left 
ear; 3.) average pure tone thresholds of 84 in each ear.  

8.  An effective date earlier than June 10, 1999, is not 
shown to be warranted for the award of a 10 percent rating 
for tinnitus, granted pursuant to a change in the law, 
effective June 10, 1999.  


CONCLUSIONS OF LAW

1.  The February 1996 RO decision that did not find new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for PTSD disability was not 
clearly and unmistakably erroneous. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2003).

2.  The criteria for an effective date of January 16, 1996, 
for the award of service connection for PTSD have been 
satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107; (West 2002); 38 
C.F.R. § 3.400, Part 4 (2003).  

3.  The criteria for a separate evaluation of 10 percent for 
osteoarthritis of the left knee with noncompensable 
limitation of motion were satisfied prior to July 29, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.71a, 4.86, Diagnostic Codes 5003 
(2003).  

4.  The criteria for an evaluation in excess of 20 percent 
for left knee disability manifested by lateral instability or 
recurrent subluxation have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.71a, 4.86, Diagnostic Codes 5257 (2003).  

5.  The criteria for a compensable rating for bilateral 
hearing loss have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2003).  

6.  An effective date earlier than June 10, 1999 is not 
warranted for tinnitus.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the February 1996 and subsequent 
rating decisions, the March 1996, March 2000 and April 2001 
statements of the case, April 2001 supplemental statement of 
the case.  He was specifically told that there was no 
evidence supporting his claims for earlier effective dates, 
and for increased ratings.  The RO also notified him by 
letter dated December 2001, that he needed to submit evidence 
in support of his claim.  Although the letter specifically 
addressed different issues, it provided the veteran with 
general information about how to substantiate his claims.   
For example, the veteran was asked to provide statements from 
doctors who treated him for the conditions at issue.  
Specific evidence, including a medical opinion from the 
veteran's doctor, was requested.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
December 2001 letter, the RO asked him to specify where he 
had received treatment and solicited releases to obtain his 
private records.  The RO also informed him that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available medical records.  The RO also obtained 
the veteran's VA medical records from the Tampa and Orlando, 
Florida VA medical facilities.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Whether the Denial of Service Connection for PTSD Based on 
New and Material Evidence Was Due to Clear and Unmistakable 
Error.  

Previous determinations, which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error. 
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has stated that "[c]lear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

In assessing the original decision, the regulations in effect 
at the time of the original rating decisions must be 
examined.  Ternus v. Brown, 6 Vet. App. 370, 376 (1994). 
Similarly the focus must be on the evidence of record at the 
time of the decision. New facts have no relevance to whether 
a clear and unmistakable error was committed at the time of 
the original rating decision.  Porter v. Brown, 5 Vet. App. 
233 (1993).

It must always be remembered that CUE [clear and unmistakable 
error] is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error...[S]imply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. 
App. 162 (1994). 

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 
38 C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also held that to reasonably raise a claim of 
clear and unmistakable error, an appellant must with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  Fugo, 6 Vet. App. at 44.  The 
error must be of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Id. at 43.

In Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court 
held that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not the type of administrative reversible 
error contemplated under 38 C.F.R. § 3.105(a).  A claimant 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992).  

Records generated by VA are deemed to be within the 
constructive (if not actual notice) of VA adjudicators.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  If documents 
generated by VA agents or employees, including physicians, 
predate the Board's decision, are within the Secretary's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 612-613.

In the veteran's case, he has argued that the February 1996 
denial of service-connection was based on clear and 
unmistakable error.  In essence, service connection had been 
previously denied in May 1983, and the RO found that no new 
and material evidence had been received to reopen the claim 
for service connection since the May 1983 denial.  The 
evidence available at the time of the May 1983 rating 
decision included VA examination and treatment records that 
did not contain a diagnosis of PTSD.  Likewise, when the 
veteran attempted to reopen his claim in 1995, he did not 
submit evidence reflecting a diagnosis of PTSD.  No such 
evidence was included in the record before 1999.  

In essence, the veteran argues that the January 1996 VA 
examination was inadequate in the June 1999 statement.  In a 
July 2000 statement, the veteran stated that the decision 
made of the evidentiary record was incorrect.  Specifically, 
he stated that he had received three Purple Hearts from 
combat and that his stressors were not properly developed.  

The Court has held that a breach of a duty to assist cannot 
form the basis for a claim of CUE.  Shockley v. West, 11 Vet. 
App. 208, 213 (1998) (citing Hazan v. Gober, 10 Vet. App. 511 
(1997); Crippen v. Brown, 9 Vet. App. 412 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994)).  Also, the veteran is 
reminded that a claim of error based on how the evidence is 
weighed is not considered a valid claim for CUE.  Moreover, 
the veteran has not specifically identified any error of fact 
or law and provided a persuasive argument why the result 
would have been different but for the alleged error.  

The Board notes in addition, that the February 1996 decision 
that did not reopen entitlement to service connection for 
PTSD was not finalized as the veteran in a timely fashion 
appealed it.  It is apparent that the veteran has raised this 
question of CUE for the purpose of establishing an earlier 
effective date for the award of service-connected and the 
grant of compensation benefits.  Such entitlement will be 
discussed below.  However, the veteran's claim that there was 
clear and unmistakable error in the denial of February 1996 
that did not reopen the claim or service connection for PTSD, 
must be dismissed without prejudice.  

An Earlier Effective Date for the Award of Service Connection 
for PTSD, Prior to June 21, 1999.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  Specifically with respect to direct 
service connection, the effective date will be the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. Separation from 
service means separation under conditions other than 
dishonorable from continuous active service that extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400.  

The veteran was separated from active duty in December 1982, 
and filed his original claim for service for PTSD in October 
1982.  However, service connection was denied for that 
condition in a May 1983 rating decision.  The veteran was 
notified of that determination in a letter dated in June 
1983.  The veteran did not appeal that decision.  Instead, he 
attempted to reopen his claim in November 1995.  His current 
claim was not received within one year from his separation 
from service.  Consequently, the effective date of the award 
of service connection may be the date of the claim or the 
dated entitlement arose, whichever is later.  The veteran has 
argued that entitlement to service connection should be set 
at the date of his claim in 1995.  

Unfortunately, in the veteran's case, the date that 
entitlement arose is later than the date of the claim.  A 
diagnosis of PTSD was not recorded until August 1999 as 
reflected in a Vet Center report.  The Board notes that a 
February 1996 lay opinion was received on the veteran's 
behalf from a Senior Veterans' Counselor reflecting the 
opinion that the veteran had PTSD.  However, no medical 
diagnosis had been established.  See Espiritu.  The report of 
the previous VA examination, conducted in January 16, 1996, 
did not confirm the presence of PTSD.  The examiner stated 
that the veteran did not present all the features of PTSD.  
The RO established service connection on the basis 
information provided in the August 1999 Vet Center report.  
This report reflects that clinical assessment that the 
veteran had PTSD based on a review of the January 1996 VA 
examination, psychological testing and observations gleaned 
from interviews conducted as early as June 22, 1999.  

In view of the foregoing, the Board finds that the evidence 
in the record is in relative equipoise with respect to when 
the date entitlement arose.  The Board is mindful of the 
doctrine of benefit of the doubt.  That doctrine requires 
resolution of an issue in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, the Board finds that the evidence is in 
relative equipoise.  The January 1996 VA examination report 
excludes PTSD as a final diagnosis, while the August 1999 
report that was based on a review of the January 1996 report 
reflects the conclusion that PTSD was a valid diagnosis.  
Inasmuch as there is an approximate balance of positive and 
negative evidence, the benefit of the doubt doctrine is for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

1.  Entitlement to An Increased Rating for a left Knee 
Disability.  

Service connection was established for a left knee disability 
in a 1983 rating decision.  Originally, a 10 percent rating 
was assigned.  In an April 1996 rating decision, the agency 
of original jurisdiction increased the disability rating from 
10 to 20 percent for moderate recurrent subluxation or 
lateral instability.  The effective date of that award was in 
November 1995, the date of the veteran's claim for an 
increase.  In an August 2001 rating decision, the RO granted 
a separate10 percent for degenerative joint disease of the 
left knee, effective July 29, 2000.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code, unless the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

With respect to limitation of motion, an evaluation of 10 
percent requires flexion limited to 45 degrees and extension 
limited to 10 degrees.  The next higher evaluation of 20 
percent for limitation of motion requires flexion limited to 
30 degrees or extension to 15 degrees.  38 C.F.R. 4.71a, 
Diagnostic Codes 5260, 5261.  

With respect to recurrent subluxation and lateral 
instability, a 20 percent evaluation is assigned where this 
type of knee impairment is moderate in degree.  The next 
higher evaluation of 30 percent requires severe instability.  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Another important matter pertains to the possibility of 
separate ratings for the postoperative scars.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (2000).  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The Court has interpreted 
38 U.S.C.A. § 1155 as implicitly containing the concept that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of the earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14.  

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325.  The Court found 
that the critical element was that none of the symptomatology 
for any one of these three manifestations was duplicative of 
or overlapping with the symptomatology of the other two 
conditions.  But instead, each was separate and distinct in 
nature.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The veteran underwent VA examination in January 1996, at 
which time he was shown to have degenerative changes in the 
left knee with narrowing of the joint space.  A diagnosis of 
degenerative arthritis of the left knee was recorded.  
Reports of treatment from Florida Hospital, dated in 2000 
confirm the presence of osteoarthritis of the left knee.  
Reports of VA outpatient treatment show that the veteran was 
noted to have chronic pain in the left knee in April 2001.  

The veteran underwent a VA joints examination in August 2001.  
At that time, he presented a history of a twisting injury to 
the left knee in 1970 when playing basketball.  He 
subsequently had an open medial meniscectomy and debridement 
of an apparent cartilage defect.  Since that time, he 
continued to have pain and instability.  He reported that the 
knee gave way regularly, requiring him to wear an anterior 
cruciate ligament knee brace.  He also reported that he used 
a cane on occasion.  He stated that he had been advised to 
have a total knee arthroplasty.  

The physical examination showed the presence of crepitus with 
range of motion.  The veteran was noted to have flexion to 
120 degrees.  The knee was stable to varus and valgus stress.  
X-ray examination was consistent with tricompartmental 
arthritis with joint space narrowing.  The impression was 
degenerative joint disease, moderate to severe in the left 
knee.   

Analysis

The veteran's postoperative residuals of a left knee injury 
are currently productive of flexion limited to 120 degrees.  
The veteran is informed that normal range of motion in the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  However, he has 
not demonstrated compensable limitation of motion under the 
provisions of 38 C.F.R. § 4.71a, Codes 5260, 5261.  
Consequently, he is entitled to no more than a 10 percent 
rating for osteoarthritis in the left knee under diagnostic 
code 5003.  This was granted effective June 2000 in the April 
2002 rating decision.  One significant factor related to 
osteoarthritis is that this condition was identified by X-ray 
examination conducted as early as January 16 1996.  Thus, the 
veteran's entitlement to a separate rating for osteoarthritis 
of the left knee has been established since that date.  

The Board notes that recent medical examinations have ruled 
out the presence of lateral instability or recurrent 
subluxation.  Consequently the presence of severe disability 
has not been demonstrated to establish entitlement to a 
higher rating under diagnostic code 5257.  

Moreover, while the clinical record shows that the veteran 
has pain and crepitus in the left knee, the medical evidence 
does not show the presence of such factors as weakened or 
abnormal movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  

Furthermore, in the veteran's case, there is no evidence that 
the veteran currently has tender or otherwise symptomatic 
postoperative scar from the knee surgery conducted during his 
active service.  Accordingly, the record does not support a 
separate evaluation on that basis.  See Esteban, supra.  

Finally, the Board finds that the schedular evaluations in 
this case are adequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for his service-connected 
knee disability and is not shown to require the frequency of 
therapeutic care that would unduly disrupt his activities of 
daily living.  Moreover, he has not shown that his service-
connected knee disability is productive of marked 
interference with his ability to work.  Although significant 
impairment of the veteran's vocational activities could be 
anticipated as a result of the service-connected left knee 
disability, the veteran is advised that the current 
evaluation is a recognition of the industrial impairment 
currently demonstrated.  See 38 C.F.R. § 4.1.  Accordingly, 
consideration of a higher evaluation on extraschedular 
grounds is not warranted at this time.  

2.  Entitlement To An Increased Rating For Bilateral Hearing 
Loss

As noted above, service connection was originally established 
for defective hearing in the left ear.  However, by virtue of 
the January 2002 rating decision, entitlement to service 
connection was established for the right ear as well.  The 
veteran was assigned a noncompensable rating, effective 
December 1982.  

The Board notes that, during the pendency of this claim, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999, 64 Fed. Reg. 25202-25210 (1999).  
Under the former and amended rating criteria, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 (1998); 
64 Fed. Reg. 25202, 25206-25209 (codified at 38 C.F.R. § 4.85 
(1999)).  Disability ratings for hearing impairment are 
derived by a mechanical application of the VA Schedule for 
Rating Disabilities (Rating Schedule) to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
The effect of 38 C.F.R. § 4.86(a) and (b), which were added 
by the change in regulation that became effective on June 10, 
1999, is discussed below.  

When examined in January 1996, he demonstrated puretone 
thresholds of 25, 15, 30 and 40 in the right ear at 1000, 
2000, 3000 and 4000 hertz.  The average pure tone decibel 
loss, achieved by adding the thresholds at 1,000, 2,000, 
3,000, and 4,000 Hz and dividing the sum by four, was 28.5 
decibels in the right ear.  The speech recognition score was 
92 percent, in the right ear.  By intersecting the columns in 
Table VI (38 C.F.R. § 4.87) for average pure tone decibel 
loss and for percent of discrimination, the resulting numeric 
designation for the right ear is I.  

In the left ear, he demonstrated thresholds of 25, 20, 30 and 
30 at the same tested frequencies.  The average pure tone 
decibel loss, achieved by adding the thresholds at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing the sum by four, was 
26.25 decibels in the left ear. The speech recognition score 
was 92 percent, in the right ear.  His speech recognition 
score was 96 in the left ear.  By intersecting the columns in 
Table VI (38 C.F.R. § 4.87) for average pure tone decibel 
loss and for percent of discrimination, the resulting numeric 
designation for the left ear was I.  

When examined in August 2001, he demonstrated puretone 
thresholds of 40, 25, 45 and 45 in the right ear at 1000, 
2000, 3000 and 4000 hertz.  The average pure tone decibel 
loss, achieved by adding the thresholds at 1,000, 2,000, 
3,000, and 4,000 Hz and dividing the sum by four, was 37.5 
decibels in the right ear.  The speech recognition score was 
84 percent, in the right ear.  By intersecting the columns in 
Table VI (38 C.F.R. § 4.87) for average pure tone decibel 
loss and for percent of discrimination, the resulting numeric 
designation for the right ear is II.  

In the left ear, he demonstrated thresholds of 40, 35, 40 and 
45 at the same tested frequencies.  The average pure tone 
decibel loss, achieved by adding the thresholds at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing the sum by four, was 
40 decibels in the left ear. The speech recognition score was 
92 percent, in the right ear.  His speech recognition score 
was 96 in the left ear.  By intersecting the columns in Table 
VI (38 C.F.R. § 4.87) for average pure tone decibel loss and 
for percent of discrimination, the resulting numeric 
designation for the left ear was II.  

When examined in November 2001, he demonstrated thresholds of 
35, 40, 25 and 45 in the right ear at 1000, 2000, 3000 and 
4000 hertz.  The average pure tone decibel, achieved by 
adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four, is 36.5 decibels in the right 
ear.  The speech recognition score was 84 percent, in the 
right ear.  By intersecting the columns in Table VI (38 
C.F.R. § 4.87) for average pure tone decibel loss and for 
percent of discrimination, the resulting numeric designation 
for the right ear was II.  

In the left ear, the veteran demonstrated puretone thresholds 
of 55, 40, 35 and 40 decibels.  The average pure tone decibel 
loss, achieved by adding the thresholds at 1,000, 2,000, 
3,000, and 4,000 Hz and dividing the sum by four, was 42.5 
decibels in the left ear. The speech recognition score was 84 
percent, in the left ear.  By intersecting the columns in 
Table VI (38 C.F.R. § 4.87) for average pure tone decibel 
loss and for percent of discrimination, the resulting numeric 
designation for the left ear was II.  

With a numeric designation of II in both ears, Table VII (38 
C.F.R. § 4.87) requires the assignment of a noncompensable 
evaluation under Diagnostic Code 6100.  The application of 
numeric designations obtained under 38 C.F.R. § 4.87, 
remained unchanged under the new criteria.  Consequently, in 
the veteran's case, neither the new nor the old criteria is 
more favorable to the veteran.  

However, the amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience. See 64 Fed. Reg. 25203 (May 11, 1999).  The first 
new provision, codified at 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation. See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision was added to correct 
the problem existing with a 55-decibel threshold level (the 
level at which speech becomes essentially inaudible) the high 
level of amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable. Each ear is to be evaluated separately. The amended 
regulations changed the title of Table VIa from "Average Pure 
tone Decibel Loss" to "Numeric Designation of Hearing 
Impairment Based Only on Pure tone Threshold Average." See 64 
Fed. Reg. 25202 (May 11, 1999).  

This provision is not applicable to the hearing loss in 
either of the veteran's ears, as the results of the VA 
audiometric examinations would indicate.  Neither of these 
examinations shows that the veteran demonstrated thresholds 
of above 55 decibels, at each of the four tested frequencies 
in either audiometric examination.  

The second new provision, 38 C.F.R. § 4.86(b), indicates that 
when the pure tone threshold is 30 decibels or less at 1,000 
Hz and 70 decibels or more at 2,000 Hz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Id.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, recognizing that a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
However, 38 C.F.R. § 4.86(b) is not applicable to the veteran 
as neither the right or the left ear demonstrate this type of 
hearing loss disability.  

In view of the foregoing, the preponderance of the evidence 
shows that the veteran is entitled to an evaluation of no 
more than 20 percent for his service-connected bilateral 
defective hearing.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance. The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996). 
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1). 
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board finds that the schedular evaluations in this case 
are adequate, and there is no evidence of an exceptional 
disability picture in this case. The veteran has not required 
any recent hospitalization for this disability.  Moreover, 
his hearing loss has not been shown to be productive of 
marked interference with his ability to work.  The veteran is 
advised that his disability evaluation is a reflection of the 
effect of current disability on his industrial activities.  
See 38 C.F.R. § 4.1.  Accordingly, there is no basis for 
consideration of an extraschedular rating at this time.  

Effective Date Earlier Than June 10, 1999 For A 10 Percent 
Rating For Tinnitus.  

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was amended, effective June 
10, 1999. 64 Fed. Reg. 25202 (1999).  Under the criteria in 
effect prior to June 1999, Diagnostic Code 6260 provided that 
persistent tinnitus, which was a symptom of a head injury, a 
concussion or acoustic trauma, warranted a 10 percent 
evaluation ("old criteria").  The revised criteria removed 
the requirement that tinnitus be a symptom of either a head 
injury, a concussion, or of acoustic trauma, and that it be 
persistent.  Instead, under the revised criteria, if the 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted. 

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2002).  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-00. 

Clearly, in the veteran's case, the amended version is more 
advantageous inasmuch as it results in a higher rating.  The 
effective date of that award was June 10, 1999.  Accordingly, 
as a matter of law, there is no basis on which to afford the 
veteran an effective date earlier than that currently 
assigned.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  

ORDER

The veteran has not submitted a valid claim of clear an 
unmistakable error with respect to the February 1996 rating 
decision that denied entitlement of service connection for 
(PTSD), based on a finding that no new and material evidence 
had been submitted.  The appeal is dismissed.  

An effective date of January 16,1996, is granted for the 
award of service connection for PTSD.  

A separate rating for degenerative arthritis with 
noncompensable limitation of motion is warranted prior to 
June 2000.  To this extent, the appeal is granted.  

An increased rating for a left knee disability is not 
warranted currently.  

An increased (compensable) rating for bilateral hearing loss 
is denied  

An effective dated earlier than June 10, 1999, for the award 
of a 10 percent rating for tinnitus is denied.  


REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to completion of appellate 
review with respect to the issue of entitlement to a higher 
initial rating for PTSD.  In particular, the Board notes that 
the veteran has not been afforded an official VA examination 
for his PTSD since November 1999 at which time he 
demonstrated mild to moderate PTSD with a Global Assessment 
Functioning (GAF) score of 60.  Moreover, the veteran in a 
January 2000 statement argues that these findings, made by a 
physician that evaluated him for only 15 minutes, are 
inconsistent with the findings made by those seeing him on a 
weekly basis at the Vet Center.  In particular, the veteran 
noted that the Vet Center assigned a GAF score of 50.  
Likewise, the veteran noted that the previous VA examination 
generated findings consistent with fair to poor functioning.  

The Board notes that treatment records from 1999 have been 
associated with the veteran's claims folder.  However, no 
records of treatment for psychiatric disability dated prior 
to 1999 have been obtained.  In addition, the record does not 
appear to have the veteran's complete Vet Center records, 
particularly in the light of his claim in January 2000 that 
he had been treated on a weekly basis.  If additional records 
exist, they should be obtained in order to assist in the 
presentation of the veteran's claim.  

In view of the foregoing, and in order to afford the veteran 
every consideration in the presentation of his claim, the 
case is remanded to the RO for the following actions:  

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
from January 1996 through the present.  
The RO should obtain records from each 
health care provider the appellant 
identifies.  All evidence obtained should 
be associated with the veteran's claims 
folder.  

2.  The veteran should be afforded a VA 
neuropsychiatric examination in order to 
determine the current nature and severity 
of the service-connected PTSD.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available for use 
in studying the case.  The examiner is 
requested to provide a complete diagnosis 
including a GAF score.  

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Where a 
change in the law has occurred, the RO's 
discussion should reflect consideration 
of the veteran's entitlement under both 
the old and amended versions of the law.  
An appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

